ICJ_089_Lockerbie_LBY_USA_1992-04-14_ORD_01_NA_05_FR.txt. 140

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

L’ordonnance de la Cour se fonde uniquement sur la résolution 748
(1992) du Conseil de sécurité. Tel est aussi le motif de mon accord avec
elle. Sans cette résolution, j'aurais estimé que la Libye avait plaidé une
cause défendable en faveur de l'indication de mesures conservatoires. La
résolution dispense maintenant d'approfondir les éléments juridiques de
la demande présentée par la Libye à cet effet. Toutefois, compte tenu du
tour donné aux événements par la résolution, je voudrais dire quelque
chose sur: i) le fondement juridique de l’ordonnance de la Cour; ii) la
possibilité d’un procès impartial si les deux accusés sont livrés au défen-
deur; et iii) certaines implications de l’ordonnance de la Cour.

i) LE FONDEMENT JURIDIQUE DE L’ORDONNANCE DE LA COUR

Quelle qu’ait pu être la situation antérieure, la résolution 748 (1992) du
Conseil de sécurité ne laisse à la Cour aucune autre conclusion possible
que celle à laquelle elle a abouti. Cela ne résulte pas d’une autorité supé-
rieure qui s'impose — il n’y en a pas — mais du fait qu’en déterminant le
droit applicable la Cour doit tenir compte de la résolution dans la mesure
où celle-ci affecte la faculté de faire respecter les droits dont la Libye a
voulu obtenir la protection en demandant des mesures conservatoires. La
validité de la résolution, bien que contestée par la Libye, doit être présu-
mée à ce stade (voir le principe général dans Conséquences juridiques pour
les Etats de la présence continue de l'Afrique du Sud en Namibie (Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, C.L.J.
Recueil 1971, p. 22, par. 20). L'article 25 de la Charte des Nations Unies
oblige la Libye à se conformer à la décision énoncée dans la résolution
(ibid., p. 52-53). En vertu de l’article 103 de la Charte, cette obligation
prévaut sur toute obligation conventionnelle en conflit dont la Libye
pourrait être tenue (Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), C:I.J. Recueil 1984,
p. 440, par. 107). Les obligations issues de traités peuvent étre supplantées
par une décision du Conseil de sécurité qui impose des sanctions
(Paul Reuter, Introduction to the Law of Treaties, 1989, p. 113, par. 228, et
sir Gerald Fitzmaurice, The Law and Procedure of the International Court
of Justice, 1986, vol. 2, p. 431). Par conséquent, 4 supposer que la Libye ait
les droits qu’elle invoque, ces droits ne peuvent, à première vue, pas rece-
voir exécution tant que la résolution reste en vigueur.

Plusieurs décisions démontrent, d’une manière ou d’une autre, que le
simple fait que la question litigieuse soit aussi examinée par un autre

30
CONVENTION DE MONTRÉAL DE 1971 (OP. IND. SHAHABUDDEEN) 141

organe de l'Organisation des Nations Unies n’empêche pas la Cour d’agir
(voir, entre autres, Personnel diplomatique et consulaire des Etats-Unis
à Téhéran, C.L.J. Recueil 1980, p. 22, par. 40; Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique),
mesures conservatoires, C.LJ. Recueil 1984, p. 185-186, et, même affaire,
compétence et recevabilité, C.I.J. Recueil 1984, p. 433-436). En l'espèce, il se
trouve que la décision qu’il est demandé à la Cour de prononcer entrerait
directement en conflit avec une décision du Conseil de sécurité. Cet
aspect de l’affaire ne peut être méconnu. Il ne constitue pourtant pas le
motif juridique de l’ordonnance de ce jour. Celle-ci ne résulte d’aucun
conflit entre la compétence du Conseil de sécurité et celle de la Cour, mais
d’un conflit entre les obligations qu’impose à la Libye la décision du
Conseil de sécurité et toutes obligations dont elle pourrait être tenue en
vertu de la convention de Montréal. La Charte dit que les premières
doivent prévaloir.

J'ai envisagé la question de savoir si des mesures conservatoires
auraient pu être indiquées dans la mesure où il était allégué que le défen-
deur avait menacé le demandeur d’employer la force, ce que n’autorise
pas la résolution 748 (1992). Toutefois, me semble-t-il, quelle qu’ait été la
situation antérieure, la conclusion que le juge doit tirer de la façon dont les
choses se présentent maintenant est que le défendeur, qui a pris l'initiative
de la résolution et l’a appuyée, est prêt à suivre la ligne de conduite tracée
par elle et donc à ne pas recourir à la force sans y être autorisé par le
Conseil de sécurité. La résolution du Conseil de sécurité constitue donc
un obstacle sur ce point, tant en droit qu’en fait.

ii) LA POSSIBILITÉ D’UN PROCES IMPARTIAL
SI LES DEUX ACCUSES SONT LIVRES AU DEFENDEUR

La réclamation des Etats-Unis tendant a obtenir que les deux Libyens
accusés leur soient livrés part en grande partie du principe qu’un procès
impartial ne serait pas possible en Libye. Cependant, le dossier soumis à
la Cour amène à se demander si les Etats-Unis n’ont pas préjugé l’affaire.
Leur demande tendant à ce que la Libye verse « des indemnités appro-
priées ... promptement et sans aucune réserve » présuppose que les Etats-
Unis ont établi que les accusés sont coupables, car la responsabilité de
l'Etat libyen dépend de la culpabilité des accusés. Mon raisonnement est
exposé dans une opinion individuelle que je joins à l’ordonnance rendue
aujourd’hui par la Cour en l'instance parallèle introduite par la Libye
contre le Royaume-Uni.

iii) LES IMPLICATIONS DE L’ORDONNANCE DE LA COUR

Puisque l’impossibilité d’agir, en droit interne, ne peut pas consti-
tuer un moyen de défense pour l’inexécution d’une obligation interna-

31
CONVENTION DE MONTRÉAL DE 1971 (OP. IND. SHAHABUDDEEN) 142

tionale, il se peut qu’un Etat, s’il veut s’exécuter dans une affaire de ce
genre, constate qu’afin de ne pas enfreindre son ordre juridique
interne il doit non seulement légiférer de la manière ordinaire, mais
prendre quelques mesures appropriées de revision constitutionnelle et
cela sans tarder. En l’espèce, la Libye a contesté que l’objectif déclaré
de garantir un procès impartial sera atteint si (après avoir pris toutes
les mesures nécessaires) elle se conforme à la résolution du Conseil de
sécurité.

La question qui surgit maintenant du fait de la contestation par la
Libye de la validité de la résolution 748 (1992) est celle de savoir si
une décision du Conseil de sécurité peut l’emporter sur les droits
qu'ont juridiquement les Etats et, en ce cas, s’il existe quelque restric-
tion au pouvoir du Conseil de sécurité d'appliquer à une situation une
qualification qui permette d’adopter une décision entraînant de telles
conséquences. Les pouvoirs d’appréciation du Conseil ont-ils des
limites? Etant donné l’équilibre de forces sur lequel repose la structure
de l'Organisation des Nations Unies dans l’ordre international en
mutation, peut-on concevoir qu’il y ait un point au-delà duquel l’on
peut légitimement s’interroger, en droit, sur la compétence du Conseil
de sécurité de produire de tels effets prééminents? S’il y a de telles
limites, quelles sont-elles? Quel organe, sinon le Conseil de sécurité,
est-il compétent pour dire en quoi elles consistent ?

S’il faut répondre à toutes ces questions délicates et complexes par
la négative, la situation risque d’être étrange. Elle ne serait pas pour
autant nécessairement indéfendable en droit. Quant à savoir jusqu’à
quel point la Cour peut pénétrer dans ce domaine, c’est là une autre
affaire. Il s’agit pourtant de questions importantes, même si elles ne
peuvent pas être examinées maintenant.

(Signé) Mohamed SHAHABUDDEEN.

32
